

LSI CORPORATION
EMPLOYEE STOCK PURCHASE PLAN
As Amended May 15, 2013
 
1. PURPOSE. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company.  The Plan has a Code Section 423(b) Component and an International
Component.  The Code Section 423(b) Component is set forth in this document and
is intended to qualify as an “employee stock purchase plan” under Section 423 of
the Code.  The International Component may, but is not required to, qualify as
an “employee stock purchase plan” under Section 423 of the Code.
 
2. DEFINITIONS.
 
(a) “Board” means the Board of Directors of the Company, or to the extent
authorized by the Board, a Committee of the Board.
 
(b) “Change in Control” means the occurrence of any of the following events:
 
(i)  
A change in the ownership of the Company which occurs on the date that any one
person, or more than one person acting as a group (“Person”), acquires ownership
of the stock of the Company that, together with the stock held by such Person,
constitutes more than 50% of the total voting power of the stock of the Company;
provided, however, that for purposes of this subsection, the acquisition of
additional stock by any one Person, who is considered to own more than 50% of
the total voting power of the stock of the Company will not be considered a
Change in Control; or

 
(ii)  
A change in the effective control of the Company which occurs on the date that a
majority of the members of the Board is replaced during any 12-month period by
members of the Board whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or
election.  For purposes of this clause, if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or

 
(iii)  
A change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions; provided,
however, that for purposes of this subsection, the following will not constitute
a change in the ownership of a substantial portion of the


 
 

--------------------------------------------------------------------------------

 
 
Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in subsection (iii)(B)(3).  For purposes of this subsection, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.
 
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
 
(c) “Code” means the Internal Revenue Code of 1986.
 
(d) “Code Section 423(b) Component” means an employee stock purchase plan which
is designed to meet the requirements set forth in Section 423(b) of the
Code.  The provisions of the Code Section 423(b) Component shall be construed,
administered and enforced in accordance with Section 423(b) of the Code.
 
(e) “Common Stock” means the common stock of the Company.
 
(f) “Company” means LSI Corporation.
 
(g) “Compensation” means all regular and recurring straight time earnings,
payments for overtime, shift premium, incentive compensation, incentive
payments, bonuses, commissions, but exclusive of other compensation.
 
(h) “Designated Subsidiary” means any Subsidiary which has been designated by
the Board from time to time in its sole discretion as eligible to participate in
the Plan.
 
(i) “Employee” means any individual who is an employee of an Employer for tax
purposes and, for purposes of participation in the Code Section 423(b)
Component, whose customary employment with the Employer is at least 20 hours per
week and more than five months in a calendar year. For purposes of the Plan, the
employment relationship will be treated as continuing intact while the
individual is on sick leave or other leave of absence approved in writing by the
Employer.  Further, the employment relationship will be treated as continuing
intact during the remainder of an Offering Period in which the individual is
transferred, as described in Section 11, from the Company to a Subsidiary of the
Company or from a Designated Subsidiary to the Company.  Unless otherwise
determined by the Board, where the period of leave exceeds three

 
-2-

--------------------------------------------------------------------------------

 
 
(3) months and the individual’s right to reemployment is not guaranteed either
by statute or by contract, the employment relationship shall be deemed to have
terminated three (3) months and one (1) day following the start of such leave.
The term “Employee” shall not include any independent contractors providing
services to the Employer, regardless of the length of such service.
 
(j) “Employer” means the Company or any of its Designated Subsidiaries.
 
(k) “Enrollment Date” means the first day of each Offering Period, unless
otherwise determined by the Board.
 
(l) “Exercise Date” means May 14 and November 14 of each year.
 
(m) “Fair Market Value” means, as of any date, the value of a share of Common
Stock determined as follows:
 
(i)  
If the Common Stock is listed on any established stock exchange or a national
market system, its Fair Market Value shall be the closing sale price for such
stock as quoted on such exchange or system for such date (or, if no closing sale
price was reported for that date, on the most recent Trading Day prior to such
date for which such closing sale price was reported), as reported by The Wall
Street Journal or such other source as the Board deems reliable;

 
(ii)  
If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean of the
closing bid and asked prices for the Common Stock on such date (or if no bids
and asks were reported for such date, as applicable, on the most recent Trading
Day prior to such date for which such bids and asks were reported), as reported
by The Wall Street Journal or such other source as the Board deems reliable; or

 
(iii)  
In the absence of an established market for the Common Stock, the Fair Market
Value shall be determined in good faith by the Board.

 
(n) “International Component” means an employee stock purchase plan which may,
but is not required to, meet the requirements set forth in Section 423(b) of the
Code.  The terms of the International Component are set forth in this document,
the International Employee Stock Purchase Plan, and any other applicable
Sub-Plan.
 
(o) “Offering” means an offer under this Plan of an option that may be exercised
during an Offering Period as further described in Section 4.  For purposes of
this Plan, unless the Board determines otherwise, the employees participating in
the International Component will participate in a separate Offering from the
Offering in which other Employees participate, even if the dates of the
applicable Offering Period of each such Offering are identical.

 
-3-

--------------------------------------------------------------------------------

 

 
In addition, for purposes of this Plan, if the Board so determines, the Board
may further designate additional separate Offerings under the Plan and/or any
Sub-Plan in which Employees of one or more Employers will participate, even if
the dates of the applicable Offering Period of each such Offering are identical.
 
(p) “Offering Period” means a period of approximately 12 months during which an
option granted pursuant to the Plan may be exercised as further described in
Section 4.  The duration and timing of Offering Periods may be changed pursuant
to Sections 4 and 20 of this Plan; except that no Offering Period may exceed a
period of 27 months.
 
(q) “Plan” means this LSI Corporation Employee Stock Purchase Plan, which
includes the Code Section 423(b) Component and the International Component.
 
(r) “Purchase Period” means the approximately six-month period commencing on the
day following one Exercise Date and ending with the next Exercise Date, except
that the first Purchase Period of any Offering Period will commence on the
Enrollment Date and end on the next Exercise Date.
 
(s) “Purchase Price” means 85% of the Fair Market Value of a share of Common
Stock on the Enrollment Date or on the Exercise Date, whichever is lower;
provided, however, that unless otherwise directed by the Board, if the Fair
Market Value of a share of Common Stock on the date on which additional shares
of Common Stock (the “New Shares”) are authorized for issuance hereunder by the
Company’s stockholders (the “Authorization Date”) is higher than the Fair Market
Value of a share of Common Stock on the Enrollment Date of any outstanding
Offering Period that commenced prior to the Authorization Date, the Purchase
Price for only New Shares to be issued on any remaining Exercise Date of any
Offering Period in effect on the Authorization Date shall be 85% of the Fair
Market Value of a share of Common Stock on the Authorization Date or on the
Exercise Date, whichever is lower. The Purchase Price may be adjusted by the
Board pursuant to Sections 19 and 20.
 
(t) “Reserves” means the number of shares of Common Stock covered by all options
under the Plan which have not yet been exercised and the number of shares of
Common Stock that have been authorized for issuance under the Plan but not yet
placed under option.
 
(u) “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company as the corporation at the top of the chain, but only
if each of the corporations below the Company (other than the last corporation
in the unbroken chain) then owns stock possessing fifty percent (50%) or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
(v) “Sub-Plan” means the International Employee Stock Purchase Plan or any other
sub-plan established in accordance with Section 25(b).
 
(w) “Trading Day” means a day on which national stock exchanges are open for
trading.

 
-4-

--------------------------------------------------------------------------------

 

 
3. ELIGIBILITY.
 
(a) Any Employee shall be eligible to participate in the Plan, subject to the
requirements of Section 5 and, for Employees participating in the Code Section
423(b) Component, the limitations imposed by Section 423(b) of the Code.  An
Employee of a Designated Subsidiary that is not a Designated Non-U.S. Affiliate
for purposes of a Sub-Plan shall participate in the Code Section 423(b)
Component.  An Employee of a Designated Subsidiary that is also a Designated
Non-U.S. Affiliate under the Sub-Plan shall participate in the International
Component.  Employees who are located outside the U.S. may be excluded from the
Plan if their participation is prohibited under the laws of the applicable
jurisdiction or if complying with the laws of the applicable jurisdiction would
cause the Code Section 423(b) Component to violate Section 423 of the Code.
 
(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) to the extent that, immediately
after the grant, such Employee (or any other person whose stock ownership would
be attributed to such Employee pursuant to Section 424(d) of the Code) would own
capital stock and/or hold outstanding options to purchase shares possessing five
percent or more of the total combined voting power or value of all classes of
the capital stock of the Company or of any Subsidiary, or (ii) to the extent
that his or her rights to purchase stock under all employee stock purchase plans
(described in Section 423 of the Code) of the Company and its Subsidiaries
accrue (i.e., become exercisable) at a rate which exceeds $25,000 worth of stock
(determined using the Fair Market Value of the shares at the time each such
option is granted) in any calendar year.
 
4. OFFERING PERIODS. The Plan shall be implemented by consecutive, overlapping
Offering Periods with a new Offering Period commencing on May 15 and November 15
each year, or on such other date as the Board shall determine, and continuing
thereafter until terminated in accordance with Section 20 hereof, except as set
forth in this Section 4. The Board shall have the power to change the duration
of Offering Periods (including the commencement dates thereof) with respect to
future offerings without stockholder approval, if such change is announced prior
to the scheduled beginning of the first Offering Period to be affected.
 
5. PARTICIPATION. An eligible Employee may become a participant in the Plan by
enrolling in the manner prescribed by the Company’s Stock Administration office
during an open enrollment period or such other period as may be provided by the
Company’s Stock Administration office.  An Employee’s participation will begin
in the first Offering Period after the Employee’s enrollment is processed by the
Company’s Stock Administration office.
 
6. PAYROLL DEDUCTIONS.
 
(a) At the time a participant enrolls in the Plan, he or she shall elect to have
payroll deductions made on each payday during all subsequent Offering Periods in
an amount not exceeding 15%, or such other rate as may be determined from time
to time by the Board, of the Compensation which he or she receives on such
payday.  Payroll deductions for a participant will commence as soon as
administratively practicable after the first Enrollment Date on or after the
participant enrolls in the Plan.

 
-5-

--------------------------------------------------------------------------------

 
 
(b) Participants may elect payroll deductions only in whole percentages of their
Compensation.
 
(c) All payroll deductions authorized by a participant shall be credited to his
or her account under the Plan. A participant may not make any additional
payments into such account.
 
(d) Unless otherwise determined by the Board, a participant may discontinue his
or her participation in the Plan as provided in Section 10, or may decrease the
rate of his or her payroll deductions (but not below 1%) or may increase (but
not above 15%) the rate of his or her payroll deductions in a manner prescribed
by the Company’s Stock Administration office. The Board may, in its discretion,
limit the number of participation rate changes during any Offering Period. Any
change in rate shall be effective as soon as administratively feasible following
the Company’s receipt of the new authorization. A participant’s election to
participate in the Plan shall remain in effect for successive Offering Periods
unless terminated as provided in Section 10.
 
(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) of the Plan or if the
participant’s accumulated payroll deductions during the current Purchase Period
exceed the amount required to purchase the maximum number of shares such
participant is entitled to purchase in such Purchase Period, a participant’s
payroll deductions may be automatically decreased to zero percent at any time
during a Purchase Period.
 
(f) At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of,
the participant must make adequate provision for the Employer’s federal, state
or other tax withholding obligations, if any, which arise on the exercise of the
option or the disposition of the Common Stock. At any time the Company or the
Employer may, but shall not be obligated to, withhold from the participant’s
compensation the amount necessary for the Company or the Employer to meet
applicable withholding obligations, including any withholding required to make
available to the Company or the Employer any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Employee.
 
7. GRANT OF OPTION.
 
(a) On each Enrollment Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Exercise Date during such Offering Period (at the applicable Purchase
Price) up to a number of full shares of the Company’s Common Stock determined by
dividing such Employee’s payroll deductions accumulated for that Exercise Date
and retained in the Employee’s account as of the Exercise Date by the applicable
Purchase Price; provided that in no event shall an Employee be permitted to
purchase more than 2,000 shares in any Purchase Period, provided further that
such purchase shall be subject to the limitations set forth in Sections 3(b) and
13. The Board may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of shares of the Company’s Common Stock
an Employee may purchase during each Purchase Period of such Offering Period.
Exercise of the option shall occur as provided in Section 8, unless the
participant

 
-6-

--------------------------------------------------------------------------------

 
 
has withdrawn pursuant to Section 10. The option shall expire on the last day of
the Offering Period.
 
(b) To the extent permitted by any applicable laws, regulations, or stock
exchange rules, if the Fair Market Value of the Common Stock on any Exercise
Date in an Offering Period is lower than the Fair Market Value of the Common
Stock on the Enrollment Date of such Offering Period, then all participants in
such Offering Period will be automatically withdrawn from such Offering Period
immediately after the exercise of their option on such Exercise Date and
automatically re-enrolled in the immediately following Offering Period.
 
8. EXERCISE OF OPTION.
 
(a) Unless a participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares will be exercised automatically on the
Exercise Date, and the participant will purchase the maximum number of full
shares subject to the option that can be purchased at the applicable Purchase
Price with the accumulated payroll deductions in his or her account. For this
purpose, only payroll deductions from payroll dates that are more than three
business days before an Exercise Date will be applied to the purchase of shares
on that Exercise Date. Payroll deductions from payroll dates that occur on an
Exercise Date or within three business days before an Exercise Date will be
applied to the purchase of shares on the next following Exercise Date. In any
event, no fractional shares will be purchased. Any payroll deductions
accumulated in a participant’s account that are not used to purchase shares will
be refunded to the participant following the purchase of shares, subject to
earlier withdrawal by the participant as provided in Section 10 or unless the
Offering Period has been over-subscribed, in which event such amount shall be
refunded to the participant. During his or her lifetime, a participant’s option
to purchase shares hereunder is exercisable only by the participant.
 
(b) If the Board determines that, on a given Exercise Date, the number of shares
with respect to which options are to be exercised may exceed (i) the number of
shares of Common Stock that were available for sale under the Plan on the
Enrollment Date of the applicable Offering Period, or (ii) the number of shares
available for sale under the Plan on such Exercise Date, the Board may in its
sole discretion provide that the Company shall make a pro rata allocation of the
shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as shall be practicable and
as it shall determine in its sole discretion to be equitable among all
participants exercising options to purchase Common Stock on such Exercise Date,
and (x) continue all Offering Periods then in effect, or (y) terminate any or
all Offering Periods then in effect pursuant to Section 20. The Company may make
pro rata allocation of the shares available on the Enrollment Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional shares for issuance under the Plan by the
Company’s stockholders subsequent to such Enrollment Date.
 
9. DELIVERY. As promptly as practicable after each Exercise Date on which a
purchase of shares occurs, the Company shall arrange for the shares purchased
upon exercise of a participant’s option to be electronically credited to the
participant’s brokerage account at the securities brokerage firm designated by
the Company’s Stock Administration office.

 
-7-

--------------------------------------------------------------------------------

 

 
10. WITHDRAWAL; TERMINATION OF EMPLOYMENT.
 
(a) A participant may withdraw all, but not less than all, the payroll
deductions credited to his or her account and not yet used to exercise his or
her option under the Plan by withdrawing from the Plan in a manner prescribed by
the Company’s Stock Administration office. After the participant’s withdrawal
has become effective, all of the participant’s payroll deductions credited to
his or her account will be paid to the participant no later than the second
payroll after the withdrawal becomes effective, his or her option for the
current Offering Period will be automatically canceled, and, as soon as
administratively practicable, no further payroll deductions for the purchase of
shares will be made during such Offering Period. If a participant withdraws from
the Plan, the Employee must re-enroll in the Plan in accordance with Section 5
in order to participate again.
 
(b) A participant’s withdrawal from the Plan will not have any effect upon his
or her eligibility to participate in any Offering Period which begins after such
withdrawal.
 
11. TERMINATION OF EMPLOYMENT; TRANSFER OF EMPLOYMENT.
 
(a) Upon a participant’s ceasing to be an Employee for any reason, including
retirement or death, he or she will be deemed to have elected to withdraw from
the Plan under Section 10 and the contributions accumulated in his or her
account during the Offering Period but not yet used to exercise the option will
be returned to him or her as soon as practicable after such termination or, in
the case of death, to the person or persons entitled thereto under Section 15,
and his or her option will be automatically terminated.
 
(b) In the event that an Employee of a Designated Non-U.S. Affiliate for
purposes of a Sub-Plan and who is a participant in that Sub-Plan is transferred
and becomes an Employee of the Company or a Designated Subsidiary that is not a
Designated Non-U.S. Affiliate during an Offering Period under that Sub-Plan,
such individual shall continue to be eligible to participate in that Sub-Plan
for the duration of that Offering Period subject to the terms and conditions of
that Sub-Plan.
 
(c) In the event that an Employee of the Company or a Designated Subsidiary that
is not a Designated Non-U.S. Affiliate for purposes of a Sub-Plan and who is a
participant in the Code Section 423(b) Component is transferred and becomes an
Employee of a Designated Non-U.S. Affiliate during an Offering Period in effect
under the Code Section 423(b) Component, such individual shall continue to be
eligible to participate in the Code Section 423(b) Component for the duration of
that Offering Period subject to the terms and conditions of the Code Section
423(b) Component.
 
12. INTEREST. No interest shall accrue on the payroll deductions of a
participant in the Plan.

 
-8-

--------------------------------------------------------------------------------

 
 
 
13. STOCK.
 
(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19, the maximum number of shares of the Company’s Common
Stock which shall be available for sale under the Plan after May 14, 2013 shall
be 30,000,000.
 
(b) A participant will have no interest or voting rights in shares covered by
his or her option until such option has been exercised and the purchased shares
deposited in the participant’s account.
 
14. ADMINISTRATION.
 
(a) The Plan shall be administered by the Board.  The Board may delegate some or
all of its duties, rights, and authority under the Plan to a committee of
members of the Board or to employees of the Company. The Board or its delegate
shall have full and exclusive discretionary authority to construe, interpret and
apply the terms of the Plan, to determine eligibility and to adjudicate all
disputed claims filed under the Plan. Every finding, decision and determination
made by the Board or its delegate shall, to the full extent permitted by law, be
final and binding upon all parties.
 
(b) The Board or its delegate may adopt rules, procedures and/or sub-plans in
accordance with the provisions of Section 25 designed for the purpose of
satisfying applicable non-U.S. laws or to achieve desired tax or other
objectives in particular locations outside the United States.  Unless otherwise
determined by the Board, the Employees eligible to participate in each such
sub-plan will participate in a separate Offering.  Such sub-plans may, but in
the discretion of the Board need not, qualify as an “employee stock purchase
plan” under Section 423 of the Code.
 
15. PAYMENTS IN THE EVENT OF DEATH. In the event of the death of a participant,
the Company shall deliver any cash in the participant’s account under the Plan
to the executor or administrator of the estate of the participant; or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may reasonably determine.
 
16. TRANSFERABILITY. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than as provided in Section 15 hereof) by the
participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw from the Plan in accordance with Section 10.
 
17. USE OF FUNDS. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

 
-9-

--------------------------------------------------------------------------------

 
 
18. REPORTS. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be made available to participating Employees at
least annually, and will set forth the amounts of payroll deductions, the
Purchase Price, the number of shares purchased and the remaining cash balance to
be refunded, if any.
 
19. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.
 
(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the Reserves, the maximum number of shares each
participant may purchase each Purchase Period (under Section 7), as well as the
price per share and the number of shares of Common Stock covered by each option
under the Plan that has not yet been exercised, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Company or if the Company effects one or more
reorganizations, recapitalizations, or rights offerings; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to
option.
 
(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress will be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless otherwise provided by the Board. The New Exercise Date shall
be before the date of the Company’s proposed dissolution or liquidation. The
Company shall notify each participant in writing or electronically (which notice
may be in the form of a notice on the Company’s Intranet or notice to any e-mail
or postal address maintained by the Company’s Stock Administration office for
the participant) at least ten business days prior to the New Exercise Date, that
the Exercise Date for the participant’s option has been changed to the New
Exercise Date and that the participant’s option shall be exercised automatically
on the New Exercise Date, unless prior to such date the participant has
withdrawn from the Plan pursuant to Section 10.
 
(c) Merger or Change in Control. In the event of a merger or Change in Control,
each option under the Plan shall be assumed or an equivalent option shall be
substituted by the successor corporation or a parent or Subsidiary of the
successor corporation. If the successor corporation refuses to assume or
substitute for the option, any Purchase Periods then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”) and any
Offering Periods then in progress shall end on the New Exercise Date. The New
Exercise Date shall be before the date of the Company’s proposed sale or merger.
The Company shall notify each participant in writing or electronically (which
notice may be in the form of a notice on the Company’s Intranet or notice to any
e-mail or postal address maintained by the Company’s Stock Administration office
for the participant) prior to the New Exercise Date, that the Exercise Date

 
-10-

--------------------------------------------------------------------------------

 

 
for the participant’s option has been changed to the New Exercise Date and that
each participant’s option will be exercised automatically on the New Exercise
Date, unless prior to such date the participant has withdrawn from the Plan
pursuant to Section 10.
 
20. AMENDMENT OR TERMINATION.
 
(a) The Board may at any time and for any reason terminate or amend the
Plan.  Except as provided in Section 19 and this Section 20, no such amendment
will adversely affect options previously granted, provided, however, that an
Offering Period may be terminated by the Board on any Exercise Date if the Board
determines that the termination of the Offering Period or the Plan is in the
best interests of the Company and its stockholders.  In addition, if the Plan is
terminated, the Board, in its discretion, may elect to terminate all outstanding
Offering Periods either immediately or upon completion of the purchase of shares
of Common Stock on the next Exercise Date (which may be sooner than originally
scheduled, if determined by the Board in its discretion), or may elect to permit
Offering Periods to expire in accordance with their terms (and subject to any
adjustment pursuant to Section 19).  If the Offering Periods are terminated
prior to expiration, all amounts then credited to participants’ accounts which
are not used to purchase shares of Common Stock will be returned to the
participants as soon as administratively practicable.  Except as provided in
Section 19 and this Section 20, no amendment may make any change in any option
theretofore granted which adversely affects the rights of any participant. To
the extent necessary to comply with Section 423 of the Code (or any successor
rule or provision or any other applicable law, regulation or stock exchange
rule), the Company shall obtain stockholder approval in such a manner and to
such a degree as required prior to the effectiveness of any amendment.
 
(b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Board shall be
entitled to change the Offering Periods and/or Purchase Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation and establish such other limitations or procedures as
the Board determines in its sole discretion advisable which are consistent with
the Plan.
 
(c) In the event the Board determines that the ongoing operation of the Plan may
result in unfavorable financial accounting consequences, the Board may, in its
discretion and, to the extent necessary or desirable, modify, amend or terminate
the Plan to reduce or eliminate such accounting consequence including, but not
limited to:
 
(i)  
amending the Plan to conform with the safe harbor definition under the Financial
Accounting Standards Board Accounting Standards


 
-11-

--------------------------------------------------------------------------------

 

 
Codification Topic 718, including with respect to an Offering Period underway at
the time;
 
(ii)  
altering the Purchase Price for any Offering Period including an Offering Period
underway at the time of the change in Purchase Price;

 
(iii)  
shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action;

 
(iv)  
reducing the maximum percentage of Compensation a participant may elect to set
aside as payroll deductions; and

 
(v)  
reducing the maximum number of Shares a participant may purchase during any
Offering Period.

 
Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.
 
21. NOTICES. All notices or other communications by a participant to the Company
in connection with the Plan shall be deemed to have been duly given when
received in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof. Notices given by means of the
Company’s intranet, e-mail, or similar system will be deemed to be written
notices under the Plan.
 
22. CONDITIONS UPON ISSUANCE OF SHARES.
 
(a) Shares shall not be issued with respect to an option unless the exercise of
such option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, the rules and regulations promulgated thereunder, and the requirements of
any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.
 
(b) As a condition to the exercise of an option, if required by applicable
securities laws, the Company may require the participant for whose account the
option is being exercised to represent and warrant at the time of such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
 
23. TERM OF PLAN. The Plan shall continue in effect until May 14, 2023, unless
sooner terminated under Section 20.
 
24. EMPLOYMENT RELATIONSHIP. Nothing in the Plan shall be construed as creating
a contract for employment for any period or shall interfere with or limit in any
way the right of the Company or of any Subsidiary to terminate any participant’s
employment relationship

 
-12-

--------------------------------------------------------------------------------

 

 
at any time, with or without cause, nor confer upon any participant any right to
continue in the employ of the Company or any Subsidiary.
 
25. RULES FOR NON-U.S. JURISDICTIONS.
 
(a) Notwithstanding any provision to the contrary in the Plan, the Board may
adopt such rules, procedures and/or sub-plans relating to the operation and
administration of the Plan as it deems necessary or desirable to accommodate the
specific requirements of local laws or procedures in jurisdictions outside of
the United States and/or to enable participants to be eligible for favorable tax
treatment in jurisdictions outside of the United States.  Without limiting the
generality of the foregoing, the Board  is specifically authorized to adopt
rules and procedures regarding eligibility to participate, the definition of
Compensation, handling of payroll deductions, making of contributions to the
Plan in forms other than payroll deductions, establishment of bank or trust
accounts to hold payroll deductions, payment of interest, conversion of local
currency, obligations or agreements to pay payroll, social insurance, fringe
benefit or other taxes, withholding procedures and handling of stock
certificates which vary by jurisdiction.
 
(b) The Board may also adopt rules, procedures and/or sub-plans applicable to
particular Employers, which sub-plans may be designed to be outside the scope of
Section 423 of the Code.  The rules of such sub-plans may take precedence over
other provisions of this Plan, with the exception of Sections 13(a) and 20, and
the 27-month maximum Offering Period limitation provided under Section 2(p), but
unless otherwise superseded by the terms of such sub-plan, the provisions of
this Plan shall govern the operation of such sub-plan.  To the extent
inconsistent with the requirements of Section 423 of the Code, the purchase of
shares under such sub-plans shall not be considered to comply with Section 423
of the Code.
 
26. GOVERNING LAW. The Plan shall be construed in accordance with and governed
by the laws of the State of Delaware.

 
-13-

--------------------------------------------------------------------------------

 
